Citation Nr: 1115686	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-08 284A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs Education Center at the Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code. 


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1967 to September 1970, including eleven months in Vietnam.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision in which the Education Center at the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans' Affairs (VA) denied the appellant's claim of entitlement to DEA benefits based on the Veteran's rating of permanent and total service-connected disability.  

However, the Board notes that due to the location of the appellant's residence, the jurisdiction of his case is with the RO in Louisville, Kentucky.  In October 2010, a Travel Board hearing was held at the Louisville RO before the undersigned Veterans Law Judge, at which the Veteran and the appellant provided testimony.  A transcript is in the claims file.


FINDINGS OF FACT

1.  The Veteran has been awarded Chapter 35 Dependents' Educational Assistance entitlement effective April 30, 2008, because he has service-connected disability which is permanent and total in nature.

2.  The appellant is a son of the Veteran.

3.  The appellant was born in May 1981.

4.  The appellant reached his 26th birthday before the effective date of a finding of permanent and total service-connected disability for the Veteran.

5.  The appellant's period of eligibility for DEA benefits expired prior to the submission of his claim, and he meets none of the legal criteria for a modification or extension of the period of eligibility for educational assistance. 


CONCLUSION OF LAW

The criteria for entitlement to Dependents Educational Assistance benefits under Chapter 35, Title 38, of the United States Code have not been met by the appellant.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that the VCAA is not applicable to claims such as the DEA benefits claim decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties to notify and assist, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, the statute at issue in this case is not found in Chapter 51, but rather resides in Chapter 35.

Moreover, the law, and not the evidence, is dispositive in this case.  The VCAA does not affect matters in which the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  In this case, the pertinent facts are not in dispute.  It is the law, not the evidence that is dispositive in regard to this claim.  Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  Thus, no further action is required pursuant to the VCAA.

In any event, the RO, in the August 2009 notice of denial of the claim, and in the January 2010 Statement of the Case, explained to the appellant the bases for denial of the claim, and afforded him the opportunity to present additional information and evidence in support of his claim.

II.  Merits of the Claim

Basic eligibility for Chapter 35 Dependents' Educational Assistance benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  In this case, the appellant's potential eligibility for DEA benefits derives from his status as a child of a permanently and totally disabled Veteran.

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e., delayed) in certain situations, including when the Veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age.  38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child.

The basic ending date for DEA benefits is the child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be eight years from such effective date or date of notification, whichever is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his program due to conditions determined by VA to have been beyond his control; for example, if immediate family obligations beyond his control require the child to take employment, or pursuit of the program is precluded because of illness, or child is ordered to active duty or involuntarily ordered to full-time National Guard duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

After a careful review of the appellant's claims file the Board finds that his claim for eligibility for DEA benefits must be denied based on the law.  A March 2009 rating decision (issued by the RO in Cleveland, Ohio) granted the Veteran eligibility for DEA benefits effective April 30, 2008, which was the effective date for the grant of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  Unfortunately, the appellant had had his 26th birthday in May 2007, prior to the effective date of his father's DEA eligibility.  The 26th birthday is the delimiting birth date under 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  Accordingly, the appellant is deemed to be ineligible under the law for DEA benefits, because he had already reached the age of 26 prior to the effective date of the Veteran's DEA benefits.

The Board notes that in certain situations the ending date can be extended.  An extension, however, can only be afforded if the effective date of the Veteran's permanent and total disability rating (or the notification of the rating) occurred between the appellant's 18th birthday and his 26th birthday.  That is not the case in the present situation.  Since the effective date of the Veteran's rating was not until April 30, 2008 (after the appellant's 26th birthday in May 2007), the ending date cannot be extended.  The appellant's claim must be denied based on the law.

If the Veteran had been found to be permanently and totally disabled prior to the appellant's 26th birthday in May 2007, then the appellant would have been granted an ending date of 8 years from the effective date or date of notification, whichever was more advantageous.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  However, that did not happen in this case.

In addition, the appellant does not qualify for an extension under 38 C.F.R. § 21.3041(h).  Under 38 C.F.R. § 21.3041(h) extensions of ending dates are only applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control.  An extension is also available if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his period of eligibility.  None of these situations is the case in the present matter, since the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday, and therefore the appellant never was an eligible child.

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board must find that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit-of-the-doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.

As a closing matter, the Board notes that the appellant has argued for an effective date earlier than April 30, 2008, for the establishment of the Veteran's basic eligibility to DEA.  He argues that the Veteran, as a factual matter, suffered with permanent and total disability from service-connected disorders prior to that date, that the Veteran had submitted his claim for service connection for PTSD prior to that date, and that therefore eligibility for DEA benefits should have been effective before that date.  The Board, however, does not have an appeal before it as to the effective date of the Veteran's benefits.

In denying this claim, the Board recognizes, with appreciation, the Vietnam service performed by the Veteran, as well as the unfortunate circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  We do not doubt the sincerity of the appellant's contentions.  The Board, however, is without authority to grant the benefit sought on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws and regulations governing the payment of benefits which, in this case, do not support the award of benefits.


ORDER

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code is denied. 


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


